Filed 11/27/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 235







In the Interest of A.J.L.H., a child



Grand Forks County Social Service 

Center, 		Petitioner and Appellee



v.



A.J.L.H., a child, C.H., mother, L.W., 

father, and Maggie Anderson, Interim 

Executive Director, North Dakota 

Department of Human Services, 		Respondents



C.H., mother, 		Appellant







No. 20120382









In the Interest of A.M.H., a child



Grand Forks County Social Service 

Center, 		Petitioner and Appellee



v.



A.M.H., a child, C.H., mother, J.L., 

father, and Maggie Anderson, Interim 

Executive Director, North Dakota 

Department of Human Services, 		Respondents



C.H., mother, 		Appellant







No. 20120383









In the Interest of S.H., a child



Grand Forks County Social Service 

Center, 		Petitioner and Appellee



v.



S.H., a child, C.H., mother, T.G., 

father, and Maggie Anderson, Interim 

Executive Director, North Dakota 

Department of Human Services, 		Respondents



C.H., mother, 		Appellant







No. 20120384









In the Interest of D.H., a child



Grand Forks County Social Service 

Center, 		Petitioner and Appellee



v.



D.H., a child, C.H., mother, T.G., 

father, and Maggie Anderson, Interim 

Executive Director, North Dakota 

Department of Human Services, 		Respondents



C.H., mother, 		Appellant







No. 20120385









Appeal from the Juvenile Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



Jacqueline A. Gaddie, Assistant State’s Attorney, 124 South Fourth Street, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for petitioner and appellee; submitted on brief.



Ruth A. Jenny, PO Box 12356, Grand Forks, N.D. 58208-2356, for respondent and appellant; submitted on brief.

Interest of A.J.L.H.

Nos. 20120382 - 20120385



Per Curiam.

[¶1]	C.H. appeals from three juvenile court judgments terminating her parental rights to her four children.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner